MEMORANDUM OPINION


No. 04-05-00116-CV

BEXAR METROPOLITAN WATER DISTRICT,
Appellant

v.

PIPELAYERS, INC.,
Appellee

From the 288th Judicial District, Bexar County, Texas
Trial Court No. 2004-CI-02358
Honorable Barbara Hanson Nellermoe, Judge Presiding

PER CURIAM
 
Sitting:            Alma L. López, Chief Justice
Catherine Stone, Justice
Sarah B. Duncan, Justice
 
Delivered and Filed:   April 27, 2005

DISMISSED
            The parties have filed a joint motion stating that they have reached an agreement settling their
dispute.  They request that the trial court’s judgment be reversed, and that the cause be remanded for
the entry of a judgment in conformity with their settlement agreement.  
            The motion is granted.  The judgment of the trial court is reversed, and the cause is remanded
for the entry of a judgment in conformity with the settlement agreement.  Costs of appeal are taxed
against the parties who have incurred them.  
                                                                                    PER CURIAM